 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Teamsters, Warehousemen & HelpersLocal Union 525, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and Helm-kamp Construction Co. Case 14-CC-170210 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 26 March 1984 Administrative Law JudgeElbert D. Gadsden issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel, in support of thejudge's decision, filed with the Board the brief pre-viously submitted to the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, l andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Chauffeurs,Teamsters, Warehouse & Helpers Local 525, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Alton, Illinois, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.t The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge.This case was tried before me at St. Louis, Missouri, onNovember 17, 1983. The charge was filed by HelmkampConstruction Co. on August 25, 1983, and a complaintwas issued on September 19, 1983. The principal issue inthis case is whether Respondent violated Section8(b)(4)(i) and (ii)(A) and (B) of the National Labor Rela-tions Act, by picketing and threatening to picket Helm-kamp with an object of forcing Helmkamp to requireself-employed owner-drivers to become members of alabor organization, or forcing Helmkamp to cease doingbusiness with owner-drivers.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, counsel for theCharging Party, and counsel for the Respondent, I makethe followingFINDINGS OF FACT1. JURISDICTIONHelmkamp, a Delaware corporation, is a general con-tractor in the construction industry engaged in the con-tract trucking business, involving contract hauling andhauling equipment and materials for Helmkamp and forother contractors in Southern Illinois and Missouri.At all times material herein Helmkamp has maintainedits principal office and place of business at 510 Alton-St.Louis Road in the city of Wood River, and State of Illi-nois, herein called the Wood River place of business,where it receives building materials and other goods andmaterials valued in excess of $50,000, from points locatedoutside the State of Illinois. The Union admits and I findthat Helmkamp is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that the Union is a labor organization within themeaning of Section 2(5) of the Act.II1. ALLEGED UNFAIR LABOR PRACTICESAs a general contractor, Helmkamp is engaged in abusiness in the construction industry. Formerly, Helm-kamp was also engaged in the business of providingtrucking services involving transportation of materialsand equipment to and from construction jobsites. Helm-kamp also supplied trucking services on the jobsiteswhere it was performing construction work, and to otherconstruction contractors at other jobsites. In 1982 andearly 1983, Helmkamp owned approximately 70 to 75trucks and it employed as many as 50 to 60 truckdrivers.The truckdrivers were represented by Respondent andother Teamsters locals in other jurisdictions for purposesof collective bargaining. However, Helmkamp usuallydealt with Respondent regarding matters involving itstruckdrivers.According to the undisputed and credited evidence,officers of Helmkamp had been concerned for severalyears about the profitability of its trucking division. Inkeeping with this concern, Helmkamp performed a com-puter analysis of its business operation and discoveredthat its trucking division was losing substantial sums ofmoney. In view of such financial losses Helmkamp de-cided in late 1982 to close down its trucking operationbecause it was no longer profitable. Subsequently, Helm-kamp's president Bryon Farrell met with Respondent'ssecretary-treasurer-business representative Marshall Mc-Duffy in December 1982 or January 1983. At that timeFarrell informed McDuffy that Helmkamp was closingits trucking operation because it was no longer profita-ble. He also advised McDuffy that Helmkamp would beselling its trucks and it would not be employing anydrivers. McDuffy expressed his regret about the Helm-271 NLRB No. 25148 TEAMSTERS LOCAL 525 (HELMKAMP CONSTRUCTION)kamp decision and stated that Helmkamp was always agood employer. He further stated that Respondent had aproblem with owner-drivers and that the problem wasnot confined to Respondent but was a nationwide prob-lem which the Teamsters would have to resolve.McDuffy did not protest or grieve the decision to closethe trucking operation, nor did he request Helmkamp tobargain with Respondent about the decision to close thetrucking operation, or the effects of that decision.In mid-February 1983, Helmkamp received a letterfrom Respondent, the substance of which was not de-scribed. In response to that letter however, Helmkampmailed a letter (G.C. Exh. 2) of which Farrell delivereda copy in person to McDuffy, with whom he met at theLewis & Clark Restaurant on February 28, 1983. In es-sence the letter advised that Helmkamp was terminatingits contract with Respondent and any other Teamsterslocal, effective at the expiration of the current contract(April 30, 1983); that Helmkamp had decided to elimi-nate its trucking operation and was selling its truck fleetbefore the contract expired; that it would thereafter renttrucks with drivers as the need required. During themeeting with McDuffy, Farrell reiterated the contents ofthe letter. McDuffy requested Farrell to meet with Illi-nois Conference of Teamsters President Bill Bounds.Farrell said he had no objections to such a meeting.Farrell met with McDuffy and Illinois Conference ofTeamsters President Bounds at the Company's officesduring the week March 7, 1983. During the meeting Far-rell reiterated Helmkamp's reasons for closing its truck-ing operation and offered to bargain with Respondent re-garding the effects of the decision. Subsequently, in re-sponse to a letter from Bounds dated April 13, 1983, in-viting Farrell to attend negotiations to continue or re-place the expiring contract, Farrell responded in a letterdated April 18, 1983, in which he again advised Re-spondent that Helmkamp intended to sell or dispose ofits remaining trucks and its plans to hire trucks and driv-ers from other sources. Farrell further advised thatHelmkamp would not be utilizing Teamsters as employ-ees and it would be happy to meet with the Union tobargain and discuss the effects of the elimination of thetrucking operation. Farrell did not receive a response tohis April 18 letter, so he called Respondent's office nearthe end of April to advise that Helmkamp was about tosell its last trucks and close down the operation.McDuffy testified that the latter telephone conversationoccurred in June, instead of May, as McDuffy testified.'McDuffy requested Farrell to postpone the sale ofHelmkamp's last trucks until he had an opportunity tonegotiate some other contracts and meet with Farrellagain. In agreement with the request, Farrell met withMcDuffy on August 18, 1983, to discuss the closing ofI I credit Farrell's date of the conversation and discredit McDuffy'sdate of June, because I was persuaded not only by the demeanor of Far-rell, but aIso by the accurate, business, and professional manner in whichhe testified with respect to dates, events, and conversations he held withofficen of Respondent. Also, the documentary evidence tends to demon-strate that Farrell was trying to be as candid and as fair with Respondentin keeping it abreast of Helmkamp's steps in eliminating its trucking oper-ation. McDuffy, on the other hand, appeared uncertain as to specificdates and knowledge of Helmkamp's disposal of its trucking fleet.Helmkamp's trucking operation. McDuffy immediatelyannounced that he was present as a representative of theIllinois Conference of Teamsters Negotiating Committee.Thereupon, he presented two contracts to Farrell anddemanded he sign one of them. Each contract containedthe following provisions:Article XXXIV; Owner Driver24.1 The Term "Owner-Driver" means an indi-vidual, who, in addition to being employed to per-form services covered by this agreement is also theowner and operator of equipment. Legal or equita-ble title must be in the name of the driver. The fol-lowing provisions shall apply to all owner-driversengaged to perform work.24.2 The Owner-Driver shall be carried on thepayroll of the employer as an employee and assuch, all the terms and conditions of this agreement,including article IV Procurement of Labor, shall beapplicable to him. A separate referral list will bekept for Owner-Drivers.Article III; Union Security3.1 It is understood and agreed by and betweenthe parties hereto that as a condition of continuedemployment and effective after the seventh day fol-lowing the beginning employment or the executiondate of this Agreement, whichever is the later, allpersons hereafter employed to work within the bar-gaining unit which is the subject of the Agreement,as well as all persons presently so working but whoare not members of one of the Local Unions re-ferred to herein, shall become members of the par-ticular Local Union having jurisdiction for repre-sentation purposes over the geographical areawithin which such persons then work. It is furtherunderstood and agreed that as a condition of contin-ued employment all persons who are presentlymembers in good standing of one of the LocalUnions referred to herein or who hereafter becomesuch shall be required to pay the periodic dues ofthe Local Union having jurisdiction for representa-tion purposes over the geographical area withinwhich such persons work for a majority of the timefigured on a month by month basis.3.3 The failure of any person to become amember of a Local Union in the manner and withinthe time above provided for shall obligate his Em-ployer, upon written notice from the Union to sucheffect and to the further effect that Union member-ship was available to such person on the same termsand conditions generally available to other mem-bers, to forthwith discharge such person. Further,the failure of any person to pay the monthly period-ic dues required shall, upon written notice from theUnion to his Employer to such effect, obligate hisEmployer to discharge him forthwith.Farrell refused to sign either of the contracts contain-ing the above-described provisions but McDuffy contin-ued insisting that he sign a contract. Farrell continually149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to sign either contract, explaining that he wouldhave no need for a contract since he would not have anydrivers or trucks. Farrell also informed McDuffy he hadnot relicensed a number of Helmkamp's trucks duringthe licensing month of June 1983, and that he was downto the bare minimum of drivers and trucks. McDuffysaid it did not make any difference whether the Compa-ny was going out of business or not and again asked Far-rell to sign the agreement. After Farrell refused to signeither of the contracts McDuffy said he would report thematter to the Illinois Conference of Teamsters and they"would both have to get their best hold and see whatwould happen." On the next day, August 19, 1983, theIllinois Conference of Teamsters and Teamsters JointConference 65, President Bill Bounds, sent a telegram toFarrell advising that, if a new collective-bargainingagreement was not signed, the Illinois Conference ofTeamsters and its affiliated locals would take all legaland economic recourse they deemed necessary.Although McDuffy testified he first learned during thisAugust 18 meeting that Helmkamp would no longeremploy drivers, he nevertheless later admitted receivingFarrell's letter of February 28, advising Respondent thatHelmkamp was terminating its trucking services, sellingall of its trucks, and would be leasing needed truckingservices in the future. McDuffy also acknowledged re-ceipt of Farrell's letter of April 18, advising Respondentthat Helmkamp would no longer employ Teamsters driv-ers. Almost throughout this proceeding McDuffy subse-quently changed his testimony to comport with testimo-ny of Farrell either after he had been confronted with aletter previously sent to Respondent, or on some otheraspect of cross-examination. I was persuaded by changesMcDuffy made in his initial testimony (as reflected in therecord) that either he had a poor memory or he was pur-posefully trying to avoid telling the truth. It was quiteevident he did not keep records of his conversations withFarrell, while Farrell often backed up his oral conversa-tions with McDuffy with a letter. Further persuaded bythe demeanor and businessmanship of Farrell that he wastelling the truth about his conversations with Respond-ent, I credit his testimony wherever it conflicted withMcDuffy's changing and uncertain testimony.Based on the foregoing credited testimony, I am per-suaded that Respondent was fully aware of Helmkamp'sdecision and its gradual elimination of its trucking oper-ation as the evidence as a whole clearly demonstrates.The record shows that Helmkamp leased its remainingtrucks and permanently laid off the remainder of its driv-ers on August 23, 1983. On the same date Farrell notifiedBounds by telegram (G.C. Exh. 6) that Helmkamp hadterminated its entire trucking operation and sold orleased all its licensed trucks. On August 26, 1983, Re-spondent commenced a strike and picketing of Helm-kamp's office. The picketing of Helmkamp was expandedon August 31, 1983, to various construction sites insouthern Illinois, where Helmkamp was performingwork. The strike as expanded remained in effect untilSeptember 7, 1983, when a temporary restraining orderwas issued against Respondent by the U.S. District Courtfor the Southern District of Illinois, prohibiting furtherpicketing.Helmkamp and Respondent entered into a new collec-tive-bargaining agreement on September 21, 1983 (G.C.Exh. 7), containing the same provisions as those whichMcDuffy showed to Farrell during their meeting onAugust 18 except, in a side letter (G.C. Exh. 8), Re-spondent agreed not to enforce the owner-driver provi-sion until it is judicially determined whether the owner-driver provisions were legal. Respondent waived allrecall, backpay, and other rights its former members en-joyed while employed by Helmkamp.The essentially uncontroverted and credited evidenceof record establish that after Helmkamp terminated itstrucking operation on August 23, 1983, it utilized onlyowner-drivers mostly referred to it by Trans-Truck, atruck broker, to transport its materials and equipment.Prior to closing its trucking operations, Helmkamp uti-lized owner-drivers on a limited basis. Since sometime inOctober 1983, Helmkamp on occasion has contracted di-rectly with two owner-drivers who were formally em-ployed by Helmkamp. Both drivers owned their trucks.All owner-drivers are paid a flat rate based on thenumber of hours utilized or the tonnage of materials de-livered. Helmkamp does not deduct social security, taxes,or other payroll deductions for owner-drivers. Nor doesit make unemployment compensation payments on behalfof the owner-drivers, who also license and maintain theirown trucks and pay their own taxes. The record alsoshows that owner-drivers are not obligated to report toHelmkamp on any particular day unless they haveagreed to do so. Moreover, the owner-drivers can refusework from Helmkamp, and they can contract truckingservices with other businesses. Finally, Helmkamp has nocontrol over owner-drivers furnished by truck brokersand it does not pay any expenses incurred by such driv-ers in the course of rendering trucking services to Helm-kamp.Based on the foregoing evidence I conclude and findthat all the owner-drivers utilized by Helmkamp subse-quent to August 23, 1983, were independent contractorsand not employees of Helmkamp. Teamsters Local 814(Santini Bros.), 208 NLRB 184, 190-198 (1974), reaf-firmed 223 NLRB 752 (1976), enfd. 546 F.2d 989 (D.C.Cir. 1976); Portage Transfer, 204 NLRB 787 (1973);Conley Motor Express, 197 NLRB 624 (1972).Analysis and ConclusionsIn its posthearing brief, Respondent contends the issuepresented for decision is:Whether Respondent Union violated Section 8(b)(4)of the Act by striking to obtain a contract clausewhich required owner-drivers to be treated as em-ployees at a time when no owner-drivers would beaffected by the contract.It would appear from Respondent's above-stated issuethat Respondent is contending that its strike againstHelmkamp did not violate the Act, because Helmkamphad not commenced utilizing owner-drivers on a regularbasis on August 26, when the Union commenced picket-ing Helmkamp. The record does not show the exact dateon which Helmkamp commenced utilizing owner-drivers150 TEAMSTERS LOCAL 525 (HELMKAMP CONSTRUCTION)on a regular basis. It is possible Helmkamp commencedregular use of owner-drivers on the day following its ter-mination of all employee drivers on August 23. In anyevent, it does not appear material when Helmkamp start-ed regular use of owner-drivers since Respondent knewHelmkamp had been using owner-drivers on an occasion-al basis several months before closing its trucking oper-ations on August 23, 1983.Additionally, it is particularly noted that Helmkamphad advised Respondent by letter, as early as February28, that it was eliminating its trucking services on April30, and thereafter would be leasing trucks with drivers.Helmkamp repeated its decision to Respondent on March7, and again in a letter on April 18. Finally, when Helm-kamp refused to sign a contract requiring it to carry con-tracted independent contractor owner-drivers on its pay-roll as employees, and require them to join the Union inorder to remain in its employ, Respondent, on the nextday (August 19), threatened to resort to economic means(strike) if Helmkamp did not sign one of the agreements.Thus, it is clear that Respondent threatened to strikeHelmkamp for its contemplated use of owner-driverseven before Helmkamp closed its trucking operation.In support of its conception of the issue in this case,Respondent argues that it may legitimately seek anagreement which preserves for its members work whichthey traditionally performed even if Employer Helm-kamp must cease doing business with another employer,or self-employed owner-drivers otherwise engaged in oraffecting commerce. Respondent cites NLRB v. PlumbersLocal 638, 429 U.S. 507, 510 (1977). However, Respond-ent did not describe how the latter case is applicable toany specific facts in the instant case, and I do not findPlumbers Local 638 applicable to the facts or supportiveof Respondent's argument in the case before me. Accept-ance of Respondent's argument would totally ignore theSupreme Court's decision which held that "manage-ment's decision to shut down part of its business purelyfor economic reasons outweighs the incremental benefitthat might be gained through the union participating inmaking the decision." First National Maintenance Corp. v.NLRB, 452 U.S. 666 (1981); or as the Court stated inTextile Workers v. Darlington Co., 380 U.S. 263, 268(1965), "an employer has the absolute right to terminatehis entire business for any reason he pleases." Here,Helmkamp terminated its trucking operation and sold itstrucks. It did not transfer work from unit employees tononunit employees of Helmkamp. Consequently, Helm-kamp has no work for Respondent to obtain through awork-preservation clause.As counsel for the General Counsel maintains, theprincipal issue presented for determination is: whetherRespondent violated Section 8(bX4XA) and (B) of theAct, by threatening to picket, and in fact picketingHelmkamp in order to force Helmkamp to sign a con-tract to carry, on its payroll, independent owner-driversas employees, so as to require such owner-drivers tobecome members of Respondent Union, or not do busi-ness with such owner-drivers at all.Section 8(e) of the Act in essence provides that:It shall be an unfair labor practice for ...anyemployee to enter into any contract or agreement...whereby such employer ceases or refrains oragrees to cease or refrain from handling, using, sell-ing ...or otherwise dealing in any of the productsof any other employer, or to cease doing businesswith any other person, and any. ..such agreementshall be ...void.Section 8(b)(4) as relevant herein provides that:It shall be an unfair labor practice for a labor or-ganization or its agents-(4)i) To engage in, or ...encourage any indi-vidual employed by any person engaged in com-merce or in an industry affecting commerce toengage in, a strike ...or (ii) to threaten, coerce, orrestrain any person engaged in commerce or in anindustry affecting commerce, where in either casean object there of is:(A) forcing or requiring any employer or self-employed person to join any labor or employerorganization or to enter into any agreementwhich is prohibited by section 8(e);(B) forcing or requiring any person to ceaseusing, selling, handling, transporting, or other-wise dealing in the products of any other produc-er, processor, or manufacturer, or to cease doingbusiness with any other person ....In construing the above-cited sections of the Act, theBoard has repeatedly held that a labor organization co-erces and restrains an employer, in violation of Section8(bX4XA) of the Act, when it threatens an employerwith the object of forcing or requiring self-employedpersons (independent contractors) to join a labor organi-zation. Joint Council of Teamsters No. 42, 248 NLRB 808,817 (1980), enfd. in part at 671 F.2d 305 (9th Cir. 1981).During the August 18 meeting in the instant case, Re-spondent (McDuffy) insisted that Helmkamp (Farrell)sign one of two contracts containing articles XXXIV andIII, heretofore described, which would require Helm-kamp to carry on its payroll all independent contractorowner-drivers utilized by Helmkamp, upon whichowner-drivers the terms of the contract would be bind-ing; and that each such owner-driver not currently amember of Respondent, must as a condition of initial andcontinued employment, become members of Respondentwithin 7 days either after the effective date of the agree-ment, or after entering Helmkamp's employ. WhenHelmkamp (Farrell) refused to sign either contract, Re-spondent, on the next day (August 19), threatened to un-dertake all legal and economic recourse (strike) itdeemed necessary, and Respondent thereafter com-menced striking Helmkamp on August 26.Since tfie owner-drivers were independent contractors,and not employees of Respondent, the object of Re-spondent's threat to strike, as well as its effectuation ofthe strike, was designed to force or require employerHelmkamp to force or require the self-employed inde-pendent contractor owner-drivers to join Respondent151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion. Under these circumstances, Respondent's conductwas secondary and clearly in violation of Section8(b)(4)(A) of the Act. Joint Council of Teamsters No. 42,supra; Painters Local 249 (John J. Reich), 136 NLRB 176(1962).Respondent argues that its purpose in picketing Helm-kamp was an effort to protect and preserve the workpreviously performed by its members and, as such, didnot violate Section 8(b)(4) of the Act. While picketingsolely for the purpose of preserving work of a specificunit of employees constitutes primary picketing, which islegal, such picketing coupled with an object of forcingself-employed persons to join a labor organization, orforcing an employer to cease doing business with self-employed persons who are not members of the Union, isunlawful and in violation of Section 8(b)(4) of the Act.As the Board has held, while a union may have severallawful objectives for a strike, if it has only one illegal ob-jective, as Respondent does here (to force employerHelmkamp to require self-employed owner-drivers tojoin Respondent, or cease doing business with owner-drivers), the illegal objective is sufficient to constitute aviolation of Section 8(b)(4) of the Act. Mine WorkersLocal 1854 (Amax Coal Co.), 238 NLRB 1583, 1587(1978); Retail Clerks Local 770 (Food Employers), 145NLRB 307, 308-309 (1963). In the instant case the evi-dence is clear that Respondent's primary motive in pick-eting Helmkamp was to assure that all owner-driverscontracted by Helmkamp would be members of Re-spondent in good standing. This is further evident by thefact that Respondent did not request Helmkamp to bar-gain about its decision or the effects of its decision toeliminate its trucking operation and contract for truckingservices with owner-drivers.The Board has also held that where a labor organiza-tion gives an employer an option of forcing self-em-ployed persons to join the union, or not doing businesswith self-employed persons, the labor organization vio-lates Section 8(b)(4)(B), as well as Section 8(b)(4)(A) ofthe Act. Federacion de Musicos de Puerto Rico, Local 468(Pat Mills & Co.), 246 NLRB 782, 786 (1979). Since Re-spondent (Local 525) gave Helmkamp the option of forc-ing or requiring the independent contractor owner-driv-ers to become members of Respondent, or not do busi-ness with the owner-drivers at all, Respondent's conductclearly violated Section 8(b)(4)(B) and (A) of the Act.Teamsters Local 814 (Santini Bros.), 208 NLRB 184(1974), reaffirmed 546 F.2d 989 (D.C. Cir. 1976); Federa-cion de Musicos de Puerto Rico, Local 468, supra.As counsel for the General Counsel points out, in find-ing a violation of Section 8(b)(4)(B) and (A) of the Act,the administrative law judge in Santini Bros., supra,which the Board adopted, cited the reasoning of the U.S.Court of Appeals for the Third Circuit, in A. Duie Pyle,Inc. v. NLRB, 383 F.2d 722, 777-778 (1967), where thecourt said:On their face these requirements [that owner-opera-tors become employees and join the union] are "sec-ondary" in their purpose as well as their result.They do not require a carrier to put an end to sub-contract, but only to terminate it as to its subcon-tractees who refuse to become members of theunion. Thus, their effect is to make the continuanceof the relationship between the employer and an in-dependent contractor depend on the latter's decisionto become a member of the union if he is an owner-operator .... This is substantially similar to provi-sions which permit an employer to subcontract onlywith third parties who are unionized ...The present provisions, to the extent that they re-quire the subcontractees to become employees andmembers of the union, therefore must be declaredinvalid. As in the case of secondary boycotts gener-ally, a union may not employ a collective-bargain-ing agreement with one employer as a means of ef-fecting its object to coerce another employer to un-ionize. Nor may it by this means seek to coerce self-employed persons to become union members. Con-gress has made this clear by Section 8(b)(4)A)which prohibits secondary boycotts with an objectof "forcing or requiring any employer or self-em-ployed person to join any labor ...organization...." The self-employed owner-operator is asmuch entitled to protection from coercion to join alabor organization as is a fleet operator who mayhave one or even many employees. [208 NLRB at199-200.]Additionally, since another object of Respondent'sstrike threat and actual strike was to force the self-em-ployed owner-drivers to join Respondent Union and,thereby, become bound by the agreement which, as itwould have been forced upon Helmkamp by Respond-ent, violated Section 8(e) of the Act, Respondent alsoviolated Section 8(b)(4)(i) and (ii)(A) and (B) of the Act.Santini Bros.; Teamsters Local 810 (A & J Heating), 235NLRB 567 (1978).REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action toeffectuate the policies of the Act.Respondent having threatened to strike (picket), andthereafter did strike (picket) Employer Helmkamp be-cause Helmkamp refused to sign a contract agreeing toacquire self-employed owner-drivers, with whom Helm-kamp contracted for trucking services, to join Respond-ent Union, Respondent violated Section 8(b)(4)(A) of theAct; and by such threat to strike (picket) and in factstriking (picketing) Helmkamp, Respondent, in effect,gave Helmkamp an option of not doing business withself-employed owner-drivers, or of forcing or requiringsuch owner-drivers to join Respondent Union, Respond-ent violated Section 8(bX4)(B) and (A) of the Act, andsuch threat by Respondent also violated Section8(b)(4)(ii)(A) and (B) of the Act, the recommendedOrder will provide that Respondent cease and desistfrom engaging in such unlawful conduct; and that it re-scind the unlawful provisions of articles III and XXXIVof the current collective-bargaining agreement betweenEmployer Helmkamp and Respondent Union.152 TEAMSTERS LOCAL 525 (HELMKAMP CONSTRUCTION)On the basis of these findings of fact and the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1. Employer Helmkamp Construction Co. is, and hadbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondent Chauffeurs, Teamsters, Warehousemen& Helpers Local 525, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.3. The self-employed owner-truckdrivers contractedby Employer Helmkamp are independent contractorsand not employees of Helmkamp, and are persons en-gaged in or affecting commerce, within the meaning ofthe Act.4. By threatening, coercing, and restraining Helmkampby means of threatening to strike and in fact strikingHelmkamp, with an object of forcing Helmkamp to enterinto and give effect to an agreement prohibited by Sec-tion 8(e) of the Act, by forcing or requiring the inde-pendent contractor owner-drivers to become members ofthe Union and, in effect, with an object of requiringHelmkamp to cease doing business with the independentcontractor owner-drivers, if they do not become mem-bers of the Union, the Union has engaged in unfair laborpractices in violation of Section 8(b)(4)(i) and (ii)(A) and(B) of the Act.5. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Chauffeurs, Teamsters, Warehouse-men & Helpers Local Union 525, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Alton, Illinois, its of-ficers, agents, and representatives, shall1. Cease and desist from(a) Threatening, coercing, or restraining Helmkamp, orany other employer or person engaged in commerce oran industry affecting commerce, where an object thereofis either (1) to force or require Helmkamp or any otheremployer or person to enter into an agreement prohibit-ed by Section 8(e) of the Act, or (2) to force or requireindependent contractor owner-drivers contracted byHelmkamp or another employer, or self-employedperson, to join the Union or other labor organization, or(3) to force Helmkamp to cease doing business with inde-pendent contractor owner-drivers.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) Entering into a collective-bargaining agreementcontaining articles III and XXXIV of the current collec-tive-bargaining agreement between Helmkamp and Re-spondent, which is found unlawful under Section 8(e) ofthe Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the unlawful provisions in articles III andXXXIV of the current collective-bargaining agreementbetween Employer Helmkamp and Respondent Union.(b) Post at its business offices, meeting halls, andplaces where notices to members are customarily postedcopies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the RegionalDirector for Region 14, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Mail or deliver additional signed copies of said no-tices to the Regional Director for Region 14, for postingby Helmkamp Construction Co. if willing, at locationswhere notices to its independent contractor owner-driv-ers are customarily posted.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten, coerce, or restrain HelmkampConstruction Co. or any other person in commerce or inan industry affecting commerce, where in either case anobject thereof is either (1) to force or require Helmkampor any other employer or any other person to enter intoor give effect to an agreement prohibited by Section 8(e)of the National Labor Relations Act, or (2) to force orrequire the independent contractor truck-owner driversof Helmkamp or other employer or self-employed personto join the Union, or other labor organization, or (3)153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforce or require Helmkamp to cease doing business withindependent contractor truck-owner drivers.WE WILL NOT enter into, give effect to, or enforce ar-ticles III and XXXIV of our current collective-bargain-ing agreement with Helmkamp Construction Co. whichhas been found to be unlawful under Section 8(e) of theNational Labor Relations Act.WE WILL rescind articles III and XXXIV of our cur-rent collective-bargaining agreement with HelmkampConstruction Co.CHAUFFEURS, TEAMSTERS, WAREHOUSE-MEN & HELPERS LOCAL UNION 525, AF-FILIATED WITH THE INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OFAMERICA154